Citation Nr: 0311810	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-12 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for scoliosis of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from December 1987 to January 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 decision by the RO in Columbia, 
South Carolina, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for scoliosis of the thoracic spine.  In a 
May 2000 decision, the Board found that the veteran had 
submitted new and material evidence and reopened the claim of 
entitlement to service connection for scoliosis of the 
thoracic spine and remanded the case for further development.  
In September 2001, the Board again remanded the case for 
further development.  The case has been returned to the Board 
for appellate action.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for scoliosis of the thoracic spine, and the VA has made 
reasonable efforts to develop such evidence.

2.  Pre-existing scoliosis of the thoracic spine underwent an 
increase in the underlying pathology as a result of military 
service. 


CONCLUSION OF LAW

Pre-existing scoliosis of the thoracic spine was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the April 
1998 rating decision, the June 2000 rating decision, the 
November 2002 rating decision, the May 1998 supplemental 
statement of the case, the February 1999 supplemental 
statement of the case, the July 1999 supplemental statement 
of the case, the September 2000 supplemental statement of the 
case, the March 2001 supplemental statement of the case, the 
April 2002 supplemental statement of the case, VA letters to 
the veteran dated in February 1998, April 2001, November 
2001, and Board remands dated in May 2000 and September 2001 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decisions and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

A service Applicant Medical Prescreening Form dated January 
1984, reported no history of back trouble.

A January 1984 service enlistment examination report noted 
that the veteran had mild thoracic scoliosis; therefore, an 
additional orthopedic consultation was sought.  In that 
report, dated in January 1984, the veteran reported a history 
of scoliosis.  He denied previous back pain before and 
remarked that he played high school football without 
problems.  The examination showed moderate scoliosis of the 
spine with convex to the right.  An X-ray study showed 
scoliosis with convex to the right offset two centimeters 
from midline.  The diagnoses included scoliosis; the 
prognosis was good and the veteran was fit for duty.  In a 
report of medical history, completed in January 1984, the 
veteran denied a history of recurrent back pain.  

In September 1984, the veteran presented with complaints of 
back pain for two months.  The assessment was muscle spasms, 
and he was given a profile.

A physical therapy report dated November 1984 noted that the 
veteran presented with complaints of insidious onset of 
thoracic-lumbar back pain nine months ago. He denied a change 
in activity level at the time of onset.  He reported a prior 
history of intermittent thoracic back pain for two years 
without injury.  He had symptoms with activity that were 
completely relieved by recumbency.  The assessment included 
mechanical back pain.  Another record from November 1984 
shows the veteran complained of increased thoracic back pain 
with exercise.

An orthopedic consultation from January 1985 shows the 
veteran was seen with complaints of pain of the thoracic 
spine for ten months.  It bothered him during heavy lifting.  
He had no scoliosis treatment in childhood.  The assessment 
included adult scoliosis.

In January 1985, the veteran presented with complaints of 
back pain in the thoracic region on the right side.  Spasm 
was noted.

On a service enlistment examination in November 1987, the 
veteran's spine was clinically evaluated as normal.  It was 
noted that a chest X-ray showed moderately severe thoracic 
lumbar scoliosis.

In April 1988, the veteran was seen with complaints of mid 
and lower back pain.  He stated he had scoliosis all his 
life.  The assessment included chronic back pain with mild 
scoliosis.

In November 1992, the veteran reported that he experienced 
back problems for as long as he could remember.  He had 
constant discomfort, specifically during exercise.  The 
assessment included scoliosis.

On a separation examination in December 1992, a history of 
recurrent back pain was noted.  Chronic back pain (scoliosis) 
was noted.  On examination, scoliosis was noted.

During a VA general medical examination in March 1993, the 
veteran reported problems, which included scoliosis.  The 
diagnosis was scoliosis.

A VA orthopedic examination in March 1993 revealed that the 
veteran complained of lower back pain, which he believed was 
related to the scoliosis he was diagnosed with in 1984.  His 
pain was primarily with lifting and standing for long 
periods.  The examiner noted a right rib hump evident when 
the veteran bent over.  An X-ray study of the spine revealed 
a 25 to 30 degree right thoracolumbar scoliosis.  He had no 
evidence of degenerative changes related to the scoliosis.  
The impression included right thoracolumbar scoliosis.  He 
appeared to be mildly symptomatic.  The examiner opined that 
generally, this was not associated with degenerative changes 
as none were noted on the X-rays and the examiner added that 
back pain was not really a component of scoliosis of this 
degree.  An X-ray study of the thoracic spine, performed in 
March 1984 revealed rotoscoliosis of the thoracic spine with 
the upper portion of the curve having its convexity directed 
toward the left and the lower portion of the curve having its 
convexity to the right.  

In a VA outpatient treatment note dated October 1997, the 
veteran complained of chronic back pain and scoliosis.  An X-
ray study performed in December 1997 showed scoliosis of the 
thoracic spine with convexity to the left.  In January 1998, 
the veteran was seen with a history of scoliosis and 
complaints of mid back pain, which worsened over the past 
five years.  He had no recent history of injury and he 
reported he was first diagnosed with scoliosis upon entry 
into service.  On examination, the veteran had rotational 
scoliosis of the thoracic spine with convexity to the right.

In February 1998, the veteran reported constant "tightness" 
located in the central mid thoracic region.  It was present 
since 1984 and had worsened.  It began as a result of roll 
marches and sudden increase in activities in service.  An X- 
ray noted rotoscoliosis in 1984.  The assessment included 
structural changes of rotoscoliosis with complaint of mid 
thoracic discomfort of long duration.

In a statement submitted by the veteran dated August 1998 he 
reported that he had no back problems prior to entering the 
military.  All of his back problems occurred after active 
duty and were a result of the physical demands of his job as 
well as the physical readiness he was required to be in.  He 
suffered with constant back pain since 1984.  

In December 1998, the veteran was seen for physical therapy 
with chronic low back pain/scoliosis.  The assessment noted 
that the veteran appeared to have dysfunction as a result of 
rotoscoliosis to the right.

During a January 1999 RO hearing, the veteran testified that 
he had scoliosis prior to entering service.  He had problems 
with scoliosis during his first period of service, after 
advanced individual training.  Part of his job in the 
military was loading and unloading trucks.  The lifting 
caused him to have problems with his back.  In between his 
periods of service he worked as a security guard and did not 
do strenuous work but still had back pain from his previous 
service.  During his second period of service, he continued 
to have back problems.  He indicated that part of the reason 
he left the service in 1993 was due to his back, as he was 
not physically able to maintain the high standards required.  
He continued to receive physical therapy for his back.

In a May 2000 decision, the Board reopened the veteran's 
claim for service connection for scoliosis of the thoracic 
spine and remanded the case to the RO for further 
development.  Upon remand, the RO was instructed to contact 
the veteran and obtain the names and addresses of all health 
care providers, which treated him for a back disability, and 
to schedule the veteran for a VA orthopedic examination.  

A May 2000 X-ray study of the veteran's chest revealed a 
scoliotic curvature of the dorsal spine.  

During a VA examination for the spine in August 2000, the 
veteran complained of low back pain, which increased after 
driving for seven hours during the day.  He experienced 
relief with rest, Motrin and a transcutaneous electrical 
nerve stimulation unit.  The examiner opined that the veteran 
had evidence of mechanical low back pain and there was a high 
correlation with driving heavy machinery, such as trucks or 
buses, and low back pain.  He further opined that this was 
not related to his scoliosis and scoliosis in and of itself 
was not associated with any increasing incidence of low back 
pain in the general population.  His back pain was most 
likely associated with his truck driving in the military and 
then his subsequent occupation of driving a bus at Fort 
Jackson.

Private outpatient progress notes dated October 2000 to 
November 2000 reveal complaints of intermittent back pain.  
In a progress note dated October 2000 the veteran reported 
that the pain was in the lower back and sometimes radiated 
toward the buttocks.  There was no significant numbness or 
tingling and no significant weakness in the lower 
extremities.  The assessment was low back pain and lumbar 
strain.  A private X-ray study dated October 2000 revealed a 
22-degree scoliotic curvature convexity to the right in the 
mid thoracic spine measuring approximately from the top of T2 
to the bottom of T10.  In a progress note dated November 2000 
he indicated that he had been doing much better since 
attending physical therapy.  The assessment was scoliosis and 
low back pain.  

An October 2000 VA X-ray study of the veteran's chest 
revealed levoscoliosis of the thoracic spine.

During a VA examination in April 2002, the veteran complained 
of low back pain.  The assessment revealed mechanical low 
back pain with a history of pre-existing scoliosis.  The 
examiner opined that literature would suggest that scoliosis 
did not increase the incidence of low back pain in long-term 
populational studies.  However, in a cohort of patient's with 
or without scoliosis, people who drove trucks as a vocation 
had an increased incidence of low back pain.  The veteran did 
not have a clear history of an antecedent history of acute 
injury and the examiner could not clearly state whether or 
not his time in the military aggravated his scoliosis or 
whether it was mechanical in pain from vocational demands 
placed on him in the military.  It was likely that due to his 
vocational demands he was having some pain, however, the 
examiner could not exclude the possibility that due to 
scoliosis he had a decreased flexibility of his spine which 
led to more aching and stiffness with prolonged sitting.  He 
continued to work in the same job and that may be why his 
pain was not debilitating to any extent and would prevent him 
from working.  An X-ray study of the thoracic spine dated 
April 2002 revealed moderate S-shaped scoliosis.

Analysis

The veteran contends that he incurred scoliosis of the 
thoracic spine in service.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  Congenital or developmental 
defects are not disabilities for VA compensation purposes, 
and they may not be service connected.  38 C.F.R. §§ 
3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).

In a service enlistment examination dated January 1984, it 
was noted that the veteran suffered mild thoracic scoliosis 
upon entry into service.  In addition, an orthopedic 
consultation showed scoliosis but declared the veteran was 
fit for enlistment.  Consequently, the issue before the Board 
is not the incurrence but rather aggravation of scoliosis 
during the veteran's active duty service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2002).  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2002).

Service medical records show treatment for scoliosis of the 
thoracic spine.  A December 1992 separation examination noted 
recurrent back pain and scoliosis.  The first medical 
evidence of scoliosis after service is dated in 1993, months 
after separation from service.  Subsequent medical records 
show similar findings of low back pain and scoliosis. 

At a VA examination in August 2000, the veteran complained of 
low back pain, which increased after driving for seven hours 
during the day.  The examiner opined that his back pain was 
most likely associated with his truck driving in the military 
and his subsequent occupation as a bus driver at Fort 
Jackson.

In April 2002, the VA examiner opined that literature 
suggested scoliosis did not increase the incidence of low 
back pain in long-term populational studies.  However, in a 
cohort of patient's with or without scoliosis, people who 
drove trucks as a vocation had an increased incidence of low 
back pain.  The examiner further found, the veteran did not 
have a clear history of an antecedent history of acute injury 
and could not clearly state whether or not his time in the 
military aggravated his scoliosis or whether it is mechanical 
in pain from vocational demands placed on him in the 
military.  The examiner stated that it was likely that due to 
his vocational demands he had some pain, however, the 
examiner could not exclude the possibility that due to 
scoliosis he had a decreased flexibility of his spine which 
led to more aching and stiffness with prolonged sitting.  
Because the veteran continued to hold the same type of 
employment that in some way lent itself to the fact that his 
pain was not debilitating to any extent or would prevent him 
from working.  

Based on the VA examiner's opinions, the Board finds that the 
evidence establishes aggravation.  It is the judgment of the 
Board that the facts of this case warrant a grant of service 
connection for scoliosis of the thoracic spine on the basis 
of aggravation of the disability, because it became worse 
during the veteran's active military service.  The objective 
evidence establishes that there was an increase in severity 
of the preexisting scoliosis during service.  Moreover, the 
record does not contain a specific finding that the increase 
in the disability during service was due to the natural 
progress of the disease.  

The veteran has asserted that he incurred scoliosis of the 
thoracic spine as a result of his service.  As a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Applying the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b) 
(West Supp. 2002)), and considering the veteran's credible 
testimony along with the VA examiner's opinions, the Board 
concludes that the evidence of record establishes that it is 
at least as likely as not that there was an increase in the 
severity of the veteran's preexisting scoliosis of the 
thoracic spine during military service.  The claim for 
service connection for scoliosis of the thoracic spine must 
be granted.  



ORDER

Service connection for scoliosis of the thoracic spine is 
granted, subject to the applicable criteria pertaining to the 
grant of monetary benefits.




____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

